DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/880,750 filed 05/21/2020.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 1, 13, 20 should be noted that it is not clear what Applicants intent to mean by limitations “receiving simulation input scheme values simulating parameters influenced by vibrational energy transferred by the at least one audio speaker component to the computerized model”.
Claims 14-19 recite the limitation "The computer-implemented method of claim 13" in the line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US Patent 8,306,790) in view of Rashedin et al. (“Analysis of a Moving Magnet Miniature Transducer Array Loudspeaker System”; IECON 2006 - 32nd Annual Conference on IEEE Industrial Electronics).
	With respect to claim 1 (as best understood) Ide et al. teaches A computer-implemented method for evaluating a device design (col. 5, ll.40-45; col. 6, ll.36-41), the method comprising: 
generating a configuration of a first device design, the configuration comprising corresponding specifications for a plurality of components including at least one audio speaker component (generating CAD data 26 representing transfer case 25/configuration of first device design to be analyzed comprising plurality of elements regions 35/36/plurality of components (col. col. 6, ll.39-41, ll.59-62; Figs. 1, 3), wherein transfer case 25 comprises regions of acoustic characteristics/audio components (col. 11, ll.62-65)); 
obtaining a computerized model of the first device design (converting/obtaining CAD data 26 stored in the computer system 10 into finite element model 27/computerized model of the transfer case 25/configuration of first device design (col. 6, ll.47-51)); 
extracting a natural frequency and a mode shape of the computerized model of the first device design (observing/extracting frequency band/natural frequency within a specific portion of the frequency band to be analyzed/mode shape (col. 8, ll.39-44; col. 13, ll.36-38)); 
creating, based on the extracted natural frequency and mode shape, at least one analysis monitoring point in the computerized model between at least two adjacent components of the plurality of components defining a relative distance between the at least two adjacent components (based on observed/extracted frequency band/natural frequency within a specific portion of the frequency band to be analyzed/mode shape of the finite element model 27/computerized model setting/creating nodal point 35/36/analysis monitoring point and defining distances between nodal points 36/adjacent components (col. 7, ll.16-18, ll.32-35; Figs. 3, 4)); 
receiving simulation input scheme values simulating parameters influenced by vibrational energy transferred by the at least one audio speaker component to the computerized model (simulating regions of acoustic characteristics/audio components of the finite element model 27/computerized model during vibration of the transfer case 25 transferred onto the finite element model 27/computerized model (col. 1, ll.19-22; col. 11, ll.62-65)); 
determining a relative displacement of the at least two adjacent components at the at least one analysis monitoring point (determining rate of displacement/relative/displacement of the nodal points 36 of two neighboring regions 35/36/plurality of components (col. 12, ll.36-40, ll.58-67)); 
generating a first risk assessment value based on the relative displacement of the at least one analysis monitoring point (calculating sound pressure/SP to determine optimum solution/risk assessment value based on the rate of displacement of each plate element 38 comprising each nodal point 35/36 on its surface (col. 9, ll.43-54)); 
determining that the first risk assessment value is greater than an optimum design threshold risk value (iteratively calculating sound pressure/SP and the difference its value and value preset /determination criteria/optimum design threshold risk value, wherein when the difference is negative/greater then value preset /determination criteria/optimum design threshold risk value (col. 11, ll.22-41)); and 
responsive to determining that the first risk assessment value is greater than the optimum design threshold risk value, modifying the first device design to create a second device design by modifying at least one of a dimensional value or a material characteristic value of at least one element from the at least two adjacent components (when determined that the difference is negative/greater then value preset /determination criteria/optimum design threshold risk value calculating optimum the acoustic characteristic/sound pressure by changing thickness/modifying dimensional value of each plate element 38/adjacent components  (col. 10, ll.2-4, ll.16-20, ll.29-33; col. 11, ll.37-41; Figs. 4, 5)).
While Ide et al. teaches data 26 representing transfer case 25 comprising regions of acoustic characteristics/audio components (col. 6, ll.39-41, ll.59-62; col. 11, ll.62-65; Figs. 1, 3), Ide et al. lacks specifics regarding plurality of components including at least one audio speaker component. However Rashedin et al. teaches transducers speaker array (Page 3064; left column), including Finite element modeling/FEM and FEM simulation (Abstract; Page 3068, right column); obtaining minimum distance between transducers as a result of FEM simulation without mutual disturbance (Page 3069, left column), and wherein simulation results displacement measurement over frequency range (Page 3066, left column).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Rashedin et al. to teach specific subject matter Ide et al. does not teach, because the novel electromagnetic transducer can be implemented effectively for building matrix array speakers (Page 3069, left column).
With respect to claim 13 (as best understood) Ide et al. teaches limitations similar to claim 1, including A system for evaluating a device design, wherein the system comprises: a memory configured to store processor instructions; and a processor in communication with the memory, the processor configured to execute the processor instructions to implement the method (computer system 10 comprising storage medium 17/memory storing analysis program/software, which when executed by CPU 18, performs method steps (col. 5, ll.40-45, ll.55-57; col. 6, ll.7-10, ll.37-38 Fig. 1).
While Ide et al. teaches data 26 representing transfer case 25 comprising regions of acoustic characteristics/audio components (col. 6, ll.39-41, ll.59-62; col. 11, ll.62-65; Figs. 1, 3), Ide et al. lacks specifics regarding plurality of components including at least one audio speaker component. However Rashedin et al. teaches transducers speaker array (Page 3064; left column), including Finite element modeling/FEM and FEM simulation (Abstract; Page 3068, right column); obtaining minimum distance between transducers as a result of FEM simulation without mutual disturbance (Page 3069, left column), and wherein simulation results displacement measurement over frequency range (Page 3066, left column).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Rashedin et al. to teach specific subject matter Ide et al. does not teach, because the novel electromagnetic transducer can be implemented effectively for building matrix array speakers (Page 3069, left column).
With respect to claim 20 (as best understood) Ide et al. teaches limitations similar to claim 1, including A non-transitory computer-readable medium storing computer code for controlling a processor to cause the processor to perform a method, the computer code including instructions to cause the processor to implement the method (storage medium 17/non-transitory computer-readable medium of the computer system 10, wherein storage medium 17 stores analysis program/software, which when executed by CPU 18, performs method steps (col. 6, ll.3-4; col. 5, ll.40-45, ll.55-57; col. 6, ll.7-10, ll.37-36-38 Fig. 1).
While Ide et al. teaches data 26 representing transfer case 25 comprising regions of acoustic characteristics/audio components (col. 6, ll.39-41, ll.59-62; col. 11, ll.62-65; Figs. 1, 3), Ide et al. lacks specifics regarding plurality of components including at least one audio speaker component. However Rashedin et al. teaches transducers speaker array (Page 3064; left column), including Finite element modeling/FEM and FEM simulation (Abstract; Page 3068, right column); obtaining minimum distance between transducers as a result of FEM simulation without mutual disturbance (Page 3069, left column), and wherein simulation results displacement measurement over frequency range (Page 3066, left column).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Rashedin et al. to teach specific subject matter Ide et al. does not teach, because the novel electromagnetic transducer can be implemented effectively for building matrix array speakers (Page 3069, left column).
With respect to claims 2-4, 8-12, 14-16, 18-19 Ide et al. teaches:
Claims 2, 14: wherein the step of determining the relative displacement of the two adjacent components further comprises solving, using a linear dynamics finite element analysis (FEA) solver and the simulation input scheme values, a system equation to obtain the relative displacement of the at least one analysis monitoring point (col. 2, ll.35-41; col. 4, ll.19-30; col. 7, ll.32-35; col. 11, ll.62-67).
Claim 3: wherein the plurality of components further comprises at least one selected from the group consisting of: a housing for the at least one audio speaker component, an enclosure for the first device, a display for the first device, a circuit board for the first device, a sensor for the first device, a power supply for the first device, a camera for the first device, a haptic feedback device for the first device, and an inertial measurement unit (IMU) for the first device (col. 6, LL.15-17, ll.38-41).
Claim 4: further comprising extracting the natural frequency and the mode shape of at least one of: at least one component of the plurality of components; and at least one constrained sub-set of components from the plurality of components (col. 8, ll.39-44, ll.47-50; col. 13, ll.36-38).
Claim 8: wherein the simulation input scheme values further comprise: at least one excitation frequency value to be simulated at the at least one audio speaker component in the computerized model; at least one of an assembly gap design value and a dimensional tolerance value at the at least one analysis monitoring point in the computerized model; and a system dampening value in the computerized model under influence of the at least one excitation frequency value (col. 3, ll.40-51; col. 8, ll.17-20; col. 10, ll.2-4).
Claim 9: wherein generating the first risk assessment value further comprises: comparing the relative displacement of the at least one analysis monitoring point with at least one of the assembly gap design value and the dimensional tolerance value at the at least one analysis monitoring point (col. 8, ll.17-20; col. 10, ll.2-4, ll.9-14, ll.29-37); .
Claim 10: wherein the computer instructions are further configured to cause the processor to generate a second risk assessment value by performing a statistical analysis of the relative displacement of the at least one analysis monitoring point through modal contribution and sensitivity analysis (col. 8, ll.17-20; col. 10, ll.29-47).
Claim 11: further comprising: determining if one of the first risk assessment value, the second risk assessment value or a sum of the first and second risk assessment values is greater than the optimum design threshold risk value (col. 10, ll.2-6, ll.34-37).
Claim 12: wherein modifying the first device design is further based on the determining that one of the first, second or sum of first and second risk assessment values is greater than the optimum design threshold risk value, to create the second device design (col. 11, ll.13-20, ll.31-47).
Claim 15: wherein the processor is configured to further perform: generating a second risk assessment value; determining if one of the first risk assessment value, the second risk assessment value or a sum of the first and second risk assessment values is greater than the optimum design threshold risk value; and responsive to determining that one of the first, second or sum of first and second risk assessment values is greater than the optimum design threshold risk value, create the second device design by modifying a value of the at least one element from one of the at least two adjacent components (col. 9, ll.43-54; col. 11, ll.37-46; col. 12, ll.11-18).
Claim 16: wherein the corresponding specifications for the plurality of components further comprise dimensional values and material characteristic values for each of the plurality of components (col. 8, ll.17-20; col. 10, ll.2-4, ll.9-14, ll.29-37).
Claim 18: wherein creating the second device design further modifies a dimensional value of at least two constrained sub-sets of adjacent components of the plurality of components (col. 8, ll.17-20; col. 10, ll.2-4, ll.9-14, ll.29-37; col. 11, ll.37-46).
Claim 19. wherein creating the second device design further modifies material characteristic values of at least two constrained sub-sets of adjacent components of the plurality of components (col. 12, ll.2-10, col. 13, ll.9-12; col. 11, ll.37-46).
	With respect to claims 5-7, 17 Rashedin et al. teaches:
Claim 5:  wherein the at least one analysis monitoring point is further defined between at least two constrained sub-sets of adjacent components defining the relative distance between the at least two constrained sub-sets of adjacent components (Page 3068, right column).
Claim 6: further configured to cause the processor to solve, using the linear dynamics finite element analysis (FEA) solver, the system equations having the simulation input scheme values for the relative displacement of the at least two constrained sub-sets of adjacent components at the at least one analysis monitoring point (Page 3068, right column).
Claim 7: further comprising: modifying the first device design based on the determining the first risk assessment value is greater than the optimum design threshold risk value, to create the second device design by modifying one of a dimensional value or a material characteristic value of at least one element from the at least two constrained sub-sets of adjacent components (Page 3065, left column; Page 3068, right column; Abstract).
Claim 17:  wherein the processor is configured to further perform: empirically obtaining the simulation input scheme values from data obtained by a laser vibrometer recording displacement values of the first device design corresponding to an excitation frequency value applied to the first device design (Page 3065, right column; Page 3066, left column).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Rashedin et al. to teach specific subject matter Ide et al. does not teach, because the novel electromagnetic transducer can be implemented effectively for building matrix array speakers (Page 3069, left column).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/07/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851